Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Application Claims priority of 12/20/2018. (20200197355).

Applications 16/226,743 is pending.




Claims 43, 53, 55, 73, 75-77, 79, 81, 83, and 85  are pending,
Amendments filed on 09/16/2021 were entered.  
Elected inert gas is nitrogen
No claim is allowed. 


Non-Final Office Action


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 09/16/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
 





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43, 53, 55, 73, 75-77, 79, 81, 83, and 85  are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

It is unclear what is intended by “comprising substantially” as in claims 43, 79, 81, 83 and 85.  Since all pending claims depend on claim 43, all claims are rejection for the same reasons.
It is unclear what is “resuspension” as in claim 43.  Where is the support in specification.

 (1) In regards to claim 43, it is unclear what is intended by “comprising substantially”  The broadest and most commonly used transitional phrase is the term “comprising,” is an “open-ended” term that “does not exclude additional, unrecited elements or method steps.”  The “transitional phrase” is the term or phrase that links the preamble of a claim to the body of the claim. (See MPEP § 2111.03.). The narrowest transitional phrase is “consisting of,” which “excludes any element, step, or ingredient not specified in the claim,” with some narrow exceptions.  In between these two extremes is the transitional phrase “consisting essentially of,” which by definition “limits the scope of a claim to the specified materials or steps [recited] and those that do not materially affect the basic and novel characteristics of the claimed invention.”

Claims 79, 81, 83 and 85  “comprising essentially is unclear. 
The term “comprising substantially”  thereby incorporated unlisted ingredients or steps that do not materially affect the basic and novel properties of the invention, a drafter cannot later escape the definiteness requirement by arguing that the basic and novel properties of the invention are in the specification, not the claims. 
According to the MPEP, when relying on a “consisting essentially of” transitional phrase to avoid prior art, it is the “Applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.” Although “consisting essentially of” has a defined meaning, its definition raises two issues: what the “basic and novel characteristics of the claimed invention” are and what unspecified materials or steps would “materially affect” them.  
Claims as amended are drawn to “comprising substantially”. It is unclear what is the “basic and novel characteristics of the claimed invention” are and what unspecified materials or steps would “materially affect” them.   
 It is unclear that claim 43, recites freeze dried formulation and further comprises drug delivery formulation, when the formulation is not disclosed. The rejection applies to all claims as all claims are dependent on claim 43. 
In claim 73 it is unclear what is intended by inert gas is essentially oxygen free.
In regards to claim 76, it is unclear what is intended by solid form comprises about 8:1, about 9:1, about 10:1, about 11:1 or about 12:1 polyvinylpyrrolidone: quercetin w/w.
Claim 76. The method of claim 43, wherein the solid form quercetin composition comprises about 8:1, about 9:1, about 10:1, about 11:1 or about 12:1 polyvinylpyrrolidone: quercetin w/w.
173 Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019]
Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process.
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. (Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention,"pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors.) In patent examining parlance, the claim language must be "definite" to comply with35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Conversely, a claim that does not comply with this requirement of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is "indefinite."
Therefore, it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. As an indefiniteness rejection requires the applicant to respond by explaining why the language is definite or by amending the claim, such rejections must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection.
Applicants bears the burden of establishing that the ingredients present in the prior art composition are excluded by the “consisting essentially of’ claim language. In re De Lajarte, 337 F.2d 870, 874 (CCPA 1964).

Claims   55, 71, 73, 75, 76, 77,79, 81, 83  and 85 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   Following reasons apply:

Claim 81, 83 and 86, claims do not further limit claim 43 where the composition is being free from formate solvents and total residual solvents  
The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 43, 53, 55, 73, 75-77, 79, 81, 83, and 85 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Grygor’ieva et al. (20170196808, priority date July 8, 2014), Zenkevich et al. (Molecules, 2007, 12, 654-672, IDS 08/13/2020), Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21) and further in view of Kakran et al. ((Colloids and Surface B: Biointerfaces 88 (2011) 121-130), 892 ref dated 11/15/2019   These references teach method of reducing degradation by keeping quercetin in inert gas such as nitrogen where quercetin is in ethanol, drug delivery formulation and freeze-dried as claimed.  See the entire documents. 

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to polyvinylpyrrolidone as amended in claim 43, polyvinylpyrrolidone
In regards to toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin,  is taught by Zenkevich et al.  It teaches  that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).
The degradation product of quercetin identified as 2-(3.4-Dihvdroxvbenzovloxv)-4.6-Dihvdroxybenzoic acid (claim 43) is taught by the prior art.  Instant specification discloses that Applicants were the first to identify this compound. [0033]. Examiner respectfully disagrees.  Zenkevich et al. (2007, 892 ref) discloses some degradation products which includes compound of claim 43.  It also teaches its degradation products of this compound. 
	In regards to claim 43, Grygor’ieva et al. (US 20170196808) teaches quercetin (QC) in ethyl alcohol, lyophilization and freeze drying. It teaches a method of obtaining a pharmacologically active product physiologically active quercetin (3,3', 4', 5, 7-pentaoxyflavone) in ethanol to provide a method of optimized parameters sequential processes of dissolution, emulsification, dispersion and lyophilization that results in liposomal quercetin product with proven independent methods liposomal organization, high stability and pharmacological activity. The high quality of the target product produced by the method claimed ensures the benefits of level and dynamics of integral pharmacological effect in non-clinical study. The polytropic pharmacotherapeutic activity of the target product with demonstrated high level of harmlessness by different routes of administration (Abstract). 
Grygor’ieva et al teaches quercetin in ethyl alcohol, and freeze drying the aqueous solution.  .The prototype method comprises producing a solution of a mixture of phosphatidylcholine (PC) and quercetin (QC) in ethyl alcohol at a PC to QC ratio (mass fraction) of 1: (0.01-0.10), drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion followed by addition of lactose in the form of an aqueous solution, sequential filtration with smaller pore size filters, sterilisation filtration followed by dispensing and freeze-drying.  [0009].
Grygor’ieva et al. teaches a method of obtaining a pharmacologically active liposomal quercetin-containing product by producing a mixture of ethanol solutions of quercetin and phosphatidylcholine, drying the mixture in vacuum, emulsifying the mixture in an aqueous medium, dispersing the emulsion, stage-by-stage filtrating, sterilization filtrating and freeze-drying, where quercetin is dissolved at a room temperature; the mixture is emulsified at (37-42) (Claim 1), [0017] and [0077].
Example 1
teaches the method where quercetin (QC) is dissolved in ethyl alcohol Dissolve accurately weighed 42.0 g of PC (recalculated on 100% substance ethyl alcohol at a room temperature and add to the above QC solution. Mix the solution mixture for 5-7 min, transfer the mixture to a rotary evaporator, and allow alcohol to evaporate completely in vacuum at (40-42) .degree. C. until a film is formed. When the drying process is over, blow inert gas into the evaporator flask for 20-25 minutes. Add lactose solution in phosphate buffer solution, pH (6.7-7.1).  See [0019]- [0022], Example 1].
 	The vials containing emulsion was blasted-air freeze efficiently and freeze-dry (e.g. Martin Christ-2-6-D, USA). After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic conditions.  [0023].
Quercetin is the target product and was in amorphous form. [0025]. It is suitable for various form of administration [0079]. 
In regards to claim 51 and 53 and 76, drawn to polymer base carrier comprises quercetin and polyvinylpyrrolidone, Grygor’ieva et al.  it teaches known methods of obtaining QC products include an operation of transforming quercetin into soluble state, in the presence of polyvinylpyrrolidone mixtures thereof [0004].  In regards to claim 51 9% quercetin and 91% PVP w/w is considered obvious to one skilled in the art at the time the invention was filed to optimize the amount of the composition as needed.  See examples 1-3,for quercetin composition  using lactose solution in phosphate buffer, quercetin to lactose mass ratio is between (1:31) and (1:80).  [0077].
Ascertaining the differences between the prior art and the claims at issue
Grygor’ieva et al. does not teach explicitly teach 
(1) Identification of degradation product or toxic contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid as in claim 43. .

Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).

    PNG
    media_image1.png
    360
    703
    media_image1.png
    Greyscale

Oxidative destruction of quercetin by air oxygen under mild conditions should be considered as one of the typical reactions both for this compound and other flavonols. It is observed not only by heating its solutions in the presence of strong bases, but can take place in water and water-ethanol solutions in moderately-basic media (pH ~ 8-10) at ambient temperature without any radical initiators or irradiation of the reaction media. (Lines 1-3, last para, page 659 and Conclusions.
Zenkevich also teaches questicin in ethanol as in claim 43, Zenkevich et al. further teaches the effect of pH on oxidation of quercetin as shown in figures 1-4.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to reduce the rate of a toxic contaminants by degradation of quercetin in ethanol, freeze-dried quercetin as instantly claimed because Spencer teaches quercetin in nitrogen to reduce the degradation and contamination in quercetin caused by oxidation and degradation product or contamination is disclosed and identified by Zenkevich et al (as cited above). 
	Spencer  teaches that the vials air freeze efficiently and freeze-dry After drying, blow vials with a lyophilized product with inert gas, close and seal under aseptic [0023].
In regards to polymer-based carrier, polyvinylpyrrolidone (PVP) as in claims 1, 51, 53 and 76, the percentage ratio of quercetin and PVP 9%-91% (claim 53). 
In regards to claims 55, 73 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule.
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claims 79, 81, 83 and 85, drawn to “comprising substantially” are rejected under 112 (b).  Spencer teaches inert gas nitrogen; Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 79 is 3 months, claim 81 for 6 months, and claim 83 for 12 months and for claim 85 at least 24 months. Storage temperature in each case is 20C-25C as in claims 80, 82 and 84.
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
In regards to claims 43, Spencer, Kevin (WO 93/00802 (IDS dated 08/13/21) teaches a formulation of quercetin and method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble  gases. (Abstract and (lines 1-4, field of the invention, page 1).
Spencer teaches that in fact it is well established that the preferred method for the storage of chemicals or chemical preparation is under an inert gas or non-reactive atmosphere of nitrogen is usually used due to its cost considerations.  Inert gas or non-reactive atmospheres which can be either nitrogen or argon are recommended for packaging or storing chemicals or chemical preparations.   (Lines 1-2, page 1 and lines 1-5, page 2 and summary of invention).  See page 7 where it teaches inhibiting the oxidation of chemicals or chemical preparations.  Nitrogen was used as inert gas due to low cost. A person skilled in the art would add PVP and quercetin as need as taught by 
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer and Kakran.  
In regards to absorptivity of a solution of quercetin under both nitrogen and oxygen is shown in figures 1-3.  Figures 2 and 3 shows the temperature 25C.

    PNG
    media_image2.png
    68
    556
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    935
    625
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    952
    587
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    950
    595
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    572
    media_image6.png
    Greyscale

See example 1 where quercetin is disclosed.
In figure 3, 25C was maintained.  Applicant’s claim 43 is drawn to 20-25C.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use inert gas to reduce the oxidation of quercetin in the formulation because it reduces degradation at a low cost.  Spencer teaches that method of controlling oxidation of a chemicals during storage using at least one noble gas or a gaseous mixtures containing at least one noble gas or a mixture of noble gases which includes nitrogen or can be nitrogen.  The oxidation and degradation can produce toxic contamination in the formulation. 
A person skilled in the art can select the temperature 25C or a closer range in order to reduce the formation of toxic contaminant.  
Motivation to use nitrogen as inert gas to reduce the degradation of quercetin as shown in example 1 because of the low cost.   Figure 1  shows the comparison of nitrogen and oxygen.  Figures 1-3 (as above) clearly shows the absorptivity of all the inert gases and in along with other inert gases.  In each case it is better than oxygen and reduce the degradation.  Nitrogen is good enough to control the degradation of quercetin as Applicants applied and prior art teaches using nitrogen.  Therefore, a person skilled in the art have the option to use nitrogen to reduce the degradation of quercetin or contamination caused by it and also lower the cost as taught by Spencer. 
Kakran was added to show that water soluble carrier like polyvinylpyrrolidone are frequently used.    Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121). Instant claims contain :comprising” so other ingredients can be added. 
No lipid base carrier was added.
Applicant’s specification discloses figures 8 and 9 as follows:  

    PNG
    media_image7.png
    136
    599
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    686
    660
    media_image8.png
    Greyscale
 



    PNG
    media_image9.png
    569
    675
    media_image9.png
    Greyscale


Spencer teaches figure 9 is same as on front page of the published application US 2020/0197355).. Similar is taught by Spencer as shown above. 
In regards to claims 55, 73, 75 and 75, Spencer teaches the oxygen free quercetin formulation, a person skilled in the art would keep quercetin in glass vial with stopper and aluminum cap or glass ampule because it will degrade.  
In absence of any unexpected results of claimed invention, it would have been obvious to one skilled in the art at the time the invention was filed to make the quercetin composition as needed by the method taught by Spencer
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer and Zenkevich teaches toxic contamination due to degradation of quercetin.
In regards to claims 43 and 79, 81, 83 and 85 drawn to “comprising substantially” of the inert gas”, claim 43 as presented can have only nitrogen as inert gas.  Spencer teaches inert gas nitrogen, as well as other noble gases.  Applicant’s claims are drawn to nitrogen as inert gas (elected species).  There is no other gas present in the container. Duration of claim 79 is “at least 3 months”, claim 81 for at least 6 months, and claim 83 for at least 12 months and for claim 85 at least 24 months. 
Storage temperature in each case is 20C-25C as in claim 43.
All claims  depend on claim 43 therefore, are rejected.
Spencer and Zenkevich teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. Since claims are now limited to nitrogen as inert gas, Spencer teaches keeping quercetin in nitrogen at 20C.  
Applicant’s specification does not show any unexpected results of claimed invention when nitrogen is used as inert gas at a temperature 20-25C and other conditions as claimed.  
Grygor’ieva et al does not teach explicitly teach degradation product or contamination in quercetin of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid.
Zenkevich et al teaches composition in aqueous ethanol solution and toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin as instantly claimed.  It teaches the identification of the products of oxidation of quercetin at ambient temperature.  Zenkevich et al. teaches that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, namely in moderately-basic media (pH ~ 8-10) at ambient temperature and in the absence of any radical initiators, without enzymatic catalysis or irradiation of the reaction media by light.  The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol). Abstract 
In regards to claim 43, In regards to claims 73, Spencer teaches the oxygen free quercetin 
In regards to claim 43, ,Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, and Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14. .
 It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least ne noble gas during storage. (Claims).
In regards to claim 77, a person skilled in the art would know how to measure the contamination due to degradation because Spencer teaches toxic contamination due to degradation of quercetin.
In regards to claim 75, Spencer teaches inert gas nitrogen, Applicants claims are drawn to nitrogen as inert gas.  There is no other gas present in the container. Duration of claim 24 months 20C-25 In regards to claims 73, Spencer teaches the oxygen free quercetin 
Spencer teaches keeping quercetin in nitrogen at 25C.  Figure 1, It teaches controlling oxidation of a chemical or chemical preparation during storage which includes contacting the chemical or chemical preparations with at least one noble gas during storage. (Claims)
Spencer teaches contamination and degradation of quercetin and keeping it in inert gas or its mixtures. It further, teaches a method for enhancing the stability of chemicals or chemical preparations during storage thereof.   It teaches a method of controlling the oxidation of chemicals or chemical preparations during at least a portion of storage thereof by contacting the same with a noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas.
Kakran was added for additional teaching for PVP with quercetin and inclusion complexes such as cyclodextrin and dissolution enhancement of quercetin through nanofabrication, complexation, and solid dispersion.
Kakran et al. teaches formulation of quercetin with enhance the dissolution rate of a poorly water-soluble antioxidant drug, quercetin. Quercetin formed inclusion complexes with β-cyclodextrin, and solid dispersions with polyvinylpyrrolidone and pluronic F127, where quercetin was present in an amorphous form and/or was dispersed at a molecular level. The dissolution rate of quercetin in its complexes and solid dispersions improved significantly from the raw quercetin as indicated by the percent dissolution efficiency. It was observed that at lower carrier concentration, the solid dispersions of quercetin with polyvinylpyrrolidone and pluronic F127 presented better dissolution than its complex with β-cyclodextrin but at higher carrier concentration, there was no significant difference in the dissolution behavior of the three formulations.(Abstract). 
In regards to claims 53, 55, and 76, Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121).
It would have been obvious to one skilled in the art at the time the invention was filed to use PVP with quercetin in order to enhance the solubility of quercetin. The amounts and percentage can be added as needed. A person skilled in the art at the time the invention was filed would add necessary amount/percentage of PVP as needed. For example, in injections more PVP may be needed to dissolve quercetin. No lipid carrier was added. PVP was used as in instant claims.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use the inert gas for reducing the rate of formation the degradation of a solid form quercetin composition purging air or inert gas from an airtight container to the solid form quercetin composition as taught by Kakran et al. 
 One skilled in the art at the time the invention was filed would consider using inert gas or other preventing measures to reduce the degradation of quercetin as taught by Spencer. One skilled in the art would apply the teachings of Spencer which teaches a method of controlling oxidation of a chemical or chemical preparation during storage, which comprises contacting the chemicals or chemical preparations with at least one noble gas, a mixture of noble gases or a gaseous mixture containing at least one noble gas during at least a portion of storage as in amended claim 1 of Spencer chemical or chemical preparation is contacted with said noble gas, mixture of noble gases or gaseous mixture containing at least one noble gas throughout storage. 
Specification does not show any unexpected results of claimed invention. 
Figure 2 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, krypton and xenon at 25°C. Figure 3 illustrates the absorptivity of Quercetin under different atmospheres of oxygen, nitrogen, argon, neon and air at 25°C. See fig. 5-14.(Spencer) 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
Therefore, claims methods and compositions in regards to degradation of quercetin and reduction of the formation of a toxic product 2-(3,4-dihydroxybenzoyloxy)-4,6-dihydroxybenzoic acid (DB-DBA), storage of lyophilized quercetin compositions  in containers stored in a non-reactive gas atmosphere at ambient temperature is taught by he prior art cited above.
One skilled in the art would consider optimization within prior art conditions or through routine experimentation is considered obvious to one skilled in the art at the time the invention was filed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
A person skilled in the art would prefer to use PVP and delivery system which is considered more efficient because of the advantages of using it are taught by the prior art. 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting

Claims  43, 53, 55, 73, 75-77, 79, 81, 83, and 85 of this application is patentably indistinct from claims 1, 10, 11, 73, 75, 77, 79, 81, 85-92 of Application No. 16/226,743. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43, 53, 55, 73, 75-77, 79, 81, 83, and 85 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 73, 75, 77, 79, 81 and 85-92 of Application No. 16/226,743. (Reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of copending application contains the formulation of freeze dried quercetin where drug delivery formulation comprises polyvinylpyrrolidone in alcohol, evaporating the alcohol and then dissolve is in water and freeze dry.  
Co-pending application.
Claim 1 of copending Application: 16/226743

    PNG
    media_image10.png
    402
    611
    media_image10.png
    Greyscale

 Claim 43 of  16/226781(dated 09/16/2021)

    PNG
    media_image11.png
    539
    639
    media_image11.png
    Greyscale


Claim 75 of copending application is drawn to limitation of duration of 24 months at about 20-25 C. These limitation are claimed in this application 16/226,781.  In regards to amounts of quercetin, a person skilled in the art would optimize the amounts of quercetin as needed for intravenous injection or for any other application and treatment.   
The named degradation product as in 79 of copending application is considered obvious and expected to be present in quercetin as degradation product.  In  instant  application 16/226.781 claimed degradation product as in 43 is 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid  which is known.  Principal reaction products are typical of other oxidative degradation processes of quercetin, 2, 4, 6-trihydroxybenzoic) acid is a degradation product of quercetin both compounds are cited in obviousness rejection cited above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A terminal disclaimer will overcome this rejection.

Response to Remarks
	Applicants response filed on 09/16/2021 with RCE is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.   Since claims were amended the arguments do not fully applies.  Previous rejection is modified to address amended claims submitted with RCE.  Examiner respectfully disagrees with the arguments.   Applicants referred to paragraphs [0007], [0010] and [0012].   No support was find for “comprising substantially” an inert gas in Applicants referred para.  Substantially was found in [0029],   The term ‘comprising substantially”  as in amended claims 79, 81, 83 and 85 was not found in specification.  Applicants must refer clearly the support of amendments in claims.  
	Amended claims contain “comprising essentially” or “essentially” is unclear.  It does not explains what is the “basic and novel characteristics of the claimed invention” are and what unspecified materials or steps would “materially affect” them.
Applicants canceled claims 50, 51, 80, 82, and 84 were canceled.  Amended claims are considered obvious over co-pending application 16/226,743.  Double patenting rejection is maintained.


Double Patenting  over claims of US 16/226,743

In regards to double patenting rejection Applicants requested that the rejection be held in abeyance until all other rejections are overcome. At that time, Applicant will submit a terminal disclaimer, if necessary, to overcome any remaining double patenting issues.   
In regards to polyvinylpyrrolidone as amended in claim 43, polyvinylpyrrolidone was present in claim 53 and was addressed in previous office action. Kakran teaches addition of beta-cyclodextrin, it teaches quercetin and its complexes with beta-cyclodextrin and water soluble carrier like polyvinylpyrrolidone were added in the composition. (Lines (Introduction, right column, last para on page 121). Instant claims contain :comprising” so other ingrdients can be added. 
In regards to toxic contaminant 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid in quercetin,  is taught by Zenkevich et al.  It teaches  that oxidation of quercetin by air oxygen takes place in water and aqueous ethanol solutions under mild conditions, The process involves the cleavage of the γ-pyrone fragment (ring C) of the quercetin molecule by oxygen, with primary formation of 4, 6-dihydroxy-2-(3,4-dihydroxybenzoyloxy)benzoic acid (depside). The principal reaction products are typical of other oxidative degradation processes of quercetin, namely 3, 4-dihydroxy-benzoic (proto-catechuic) and 2, 4,6-trihydroxybenzoic (phloroglucinic) acid, as well as the decarboxylation product of the later. 1, 3, 5-trihydroxybenzene (phloroglucinol).(Abstract).
The degradation product of quercetin identified as 2-(3.4-Dihvdroxvbenzovloxv)-4.6-Dihvdroxybenzoic acid (claim 43) is taught by the prior art.  Instant specification discloses that Applicants were the first to identify this compound. [0033]. Examiner respectfully disagrees.  Zenkevich et al. (2007, 892 ref) discloses some degradation products which includes compound of claim 43.  It also teaches its degradation products of this compound. 
Applicant’s specification discloses figures 8 and 9 as follows
Applicants claimed invention. See the entire documents. 

    PNG
    media_image8.png
    686
    660
    media_image8.png
    Greyscale
 


    PNG
    media_image7.png
    136
    599
    media_image7.png
    Greyscale

Figure 9shown on front page of published application clearly shows the comparison of Nitrogen with air.  It was expected because due to  the degradation of the quercetin it is kept in inert gas in order to avoid any decomposition which is taught by the prior art as cited above. 
Fig. 9.

    PNG
    media_image12.png
    392
    594
    media_image12.png
    Greyscale


(Figure 9 is same as on front page of the instant published application 16/226781 published as US 2020/0197355)
Election of Invention

Previously, Applicant elected the group III without traverse. Group III, claims 43, 44, 47, 49-51, 53, 54, 55 were drawn to a method of reducing the rate of formation of a toxic contaminant by degradation of a solid form quercetin composition comprising purging air from an airtight container containing the solid form quercetin composition and filling the container with an atmosphere consisting essentially of an inert gas or a combination of inert gases.  Restriction was made final.

Election of Species
 	Previously, Applicant elected as species a solid form quercetin composition wherein the inert gas is nitrogen and wherein the solid form quercetin composition comprises a drug delivery formulation.  
Communication
                                                                                                                                                              	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628